Citation Nr: 0302770	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's petition to reopen the claim 
of entitlement to service connection for hypertension. 

This case was previously before the Board in September 2001 
at which time it was remanded for additional development.

In the decision below, the Board found that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for hypertension; however, additional 
development is necessary before the issue of entitlement to 
service connection can be adjudicated.  All development is 
undertaken pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing the issue. 

Because the veteran has been provided with the pertinent law 
and regulations regarding the submission of new and material 
evidence, on service connection, and on the requirements of 
VCAA, further notice to the veteran is not necessary prior to 
development of this case.


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was 
denied by a rating decision in September 1981; the veteran 
did not appeal the denial.

2. Evidence received since the September 1981 decision 
includes evidence that is relevant and probative to the issue 
at hand, and which is so significant it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the September 1981 rating decision 
is new and material, and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

A September 1981 rating decision denied entitlement to 
service connection for hypertension; that decision is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 (2002).

Although the RO determined that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection, the Board, in the first instance, must rule on 
the question whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the 
September 1981 RO decision.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the September 1981 RO 
decision consisted of service medical records, an April 1948 
VA examination report, and private medical records from 
Richard Darrow, M.D., dated from 1979 to 1981.  Service 
medical records revealed a blood pressure reading of 120/76 
on the entrance examination report.  In December 1944, he 
underwent a physical examination prior to appointment to the 
Naval Academy.  Blood pressure readings were taken before 
exercise, immediately after exercise, and then three minutes 
after exercise.  The respective readings were 134/84, 136/90, 
and 126/80.  A discharge examination report dated in April 
1946 included a blood pressure reading of 134/76.  An April 
1948 VA examination report noted a blood pressure reading of 
140/80.  Private medical records from Dr. Darrow noted a 
blood pressure readings from July 1979 to August 1981 of 
158/90, 158/100, 170/100, 148/94, 168/90, 160/100-90, 
180/100.  The assessments were hypertension.  A history was 
noted of hypertension since 1948 in the Navy with the first 
treatment of medicine in 1958.

Upon consideration of this evidence, the RO denied service 
connection for hypertension.

Evidence received since the September 1981 rating decision 
consists of Syracuse VA Medical Center (VAMC) treatment 
records dated from July 1981 to August 1999, Tampa VAMC 
treatment records dated from February 1998 to December 1999, 
statements from friends and family members dated in August 
and September 1999, a statement from a VA physician dated in 
December 1999, a hearing transcript dated in June 2001, 
statements from shipmates dated in October and November 2001, 
and Syracuse VAMC treatment records dated from June 1999 to 
August 2002.

Progress notes dated from July 1981 to August 2002 from the 
Syracuse VAMC showed a diagnosis and treatment for 
hypertension. 

Tampa VAMC records also showed the veteran was treated for 
hypertension from February 1998 to December 1999.

In letters from friends, family members, and fellow 
servicemen dated in August and September 1999, they recalled 
that the veteran had high blood pressure in service, which 
continued after separation from service.  The veteran was 
also known to have received treatment for the disorder since 
service.

A statement from a VA physician's assistant dated in December 
1999 indicated that although he did not have access to 
medical documentation to corroborate the veteran's medical 
history, it was entirely possible medically that the veteran 
has had hypertension since active duty.

The veteran testified during a July 2001 Central Office 
Hearing that high blood pressure was noted when he took a 
physical for a possible appointment at the Naval Academy.  He 
recalled that the physician took two blood pressure reading 
because the first was too high to pass the test.  The second 
reading reflected borderline hypertension, so the physician 
passed him for the physical.  He stated that he knew he had 
high blood pressure because of dizziness and tremendous 
headaches, but he never sought treatment for it in service.  
After service, he tried controlling his blood pressure with 
diet restrictions.  He first sought treatment approximately 
one and a half years after service and was put on medication 
at that time.  

A statement from a shipmate dated in October 2001, indicated 
that all ship doctors were deceased, but he would try to 
locate the names of ship pharmacists.

A statement from a ship's pharmacist dated in November 2001, 
indicated that he remembered that he worked with the doctor 
who took the veteran's blood pressure for the Naval Academy 
appointment.  He stated that he asked the doctor what would 
cause a young man to have such a high reading and was told 
that it was some type of heart problem, but the ship was not 
equipped to do a complete heart examination.

Upon consideration of this evidence the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  At the time of the September 1981 decision, 
evidence of hypertension in service was only based on the 
veteran's own statements.  However, since that time, 
statements have been submitted by friends, family members, 
and shipmates of the veteran's that corroborate the veteran's 
contentions. Since these statements were not previously 
submitted and they address a specific matter under 
consideration, namely the existence of hypertension in 
service, they must be considered in order to fairly decide 
the claim on the merits. 

A December 1999 statement from a physician's assistant at the 
Syracuse VAMC is also new and material evidence because it 
includes an opinion that the veteran's current hypertension 
could have had its onset in service.  At the time of the 
September 1981 decision, the record did not contain an 
opinion regarding the etiology of the veteran's hypertension.  
Since evidence of a nexus between service and the current 
disorder is material to the claim, it must be considered in 
order to fairly decide the claim on the merits.

For these reasons, the Board finds that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

